DETAILED ACTION
The office action is a response to the RCE filed on 06/13/2022 in which claims 13-18, 20-23, 26 and 27 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first inventor-to-file. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 13-18, 20-23, 26 and 27 are allowed.
The following prior art references are considered by the examiner as most similar to the instant invention:
a.	LEVIN et al. (US 2018/0129803 A1) which discloses security profile is created based on analysis of the layers in the container image. However, LEVIN does not disclose “adding administrative service and a runtime agent to the application image based on examining the application image; the run time agent performs the operation in the container such as querying parameters of the container and process the queried parameters in conjunction with pre-defined set of rules and select one first security module from plurality of security modules, 
the administrative service configured to operate during runtime of the instantiated application in the container in response to instructions received from the runtime agent based on processed queried parameters; the operation of the administrative service includes installing the first security module in the instantiated application”.
b.	Gerebe et al. (US 2019/0156023 A1) which discloses security agent is configured to download the security policy during runtime of application in the container. However, Gerebe does not disclose “adding administrative service and a runtime agent to the application image based on examining the application image; the run time agent perform the operation in the container such as querying parameters of the container and process the queried parameters in conjunction with pre-defined set of rules and select one first security module from plurality of security modules, the administrative service configured to operate during runtime of the instantiated application in the container in response to instructions received from the runtime agent based on processed queried parameters; the operation of the administrative service includes installing the first security module in the instantiated application”.
c.	GOYAL et al. (US 2016/0381075 A1) which discloses security document can be generated for the container image by analyzing the container image. However, GOYAL does not disclose “adding administrative service and a runtime agent to the application image based on examining the application image; the run time agent performs the operation in the container such as querying parameters of the container and process the queried parameters in conjunction with pre-defined set of rules and select one first security module from plurality of security modules, 
the administrative service configured to operate during runtime of the instantiated application in the container in response to instructions received from the runtime agent based on processed queried parameters; the operation of the administrative service includes installing the first security module in the instantiated application”.

5.	The cited prior arts fail to teach or suggest “adding administrative service and a runtime agent to the application image based on examining the application image; the run time agent perform the operation in the container such as querying parameters of the container and process the queried parameters in conjunction with pre-defined set of rules and select one first security module from plurality of security modules, the administrative service configured to operate during runtime of the instantiated application in the container in response to instructions received from the runtime agent based on processed queried parameters; the operation of the administrative service includes installing the first security module in the instantiated application.”, in combination with other limitations, as specified in the independent claims 13 and 20.
Claims 14-18 and 26 are allowed because they further limit claim 13.
Claims 21-23 and 27 are allowed because they further limit claim 20.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.    

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M. AUNG whose telephone number is (571)270-02.  The examiner can normally be reached on Monday through Friday, 8; 00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452